Title: II. Humphrey Ploughjogger to Philanthrop, 5 January 1767
From: Adams, John,Ploughjogger, Humphrey
To: Sewall, Jonathan,Philanthrop


      
       
        ante 5 January 1767
        
       
      
      To the learned Philanthrop
      As It is my Design to write a good deal to you, before I have done, So I have gained favour in the Eyes of our School Master, to write out my Letters to you, for the Time to come, and to mend the Spelling a little that I may appear in public a little more handsome; tho he will not be very nice about the Matter, and will leave you now and then an opening, Pedant as you are to carp, at Spelling and pointing when you are brought to a plunge in Point of Reason.
      This is all the Introduction and all the apology, I purpose to make, for a more particular Examination of your wicked Doctrine, in your first Treatise, vist that “the Person and office are so connected in the Minds of the greatest Part of Mankind, that a Contempt of the former, and a veneration for the latter are totally incompatible.”
      I dont care so much about Govr. Bernards Character, nor any Instances of his Conduct, to which the other Writers concernd are very able to do Justice, as I do about your general Maxims, Principles and precepts, which seem to me to be the very same that the evil Spirits would have believed and propagated, and the very same that their Missionaries have been preaching, and Scribling and trumpeting among Mankind ever since the fall of Adam. I say ever since the fall, for, from that time to this, there has been one Continued Conspiracy between the World, the Flesh and the Devil, against the Cause of Liberty, and we have Reason to fear and believe it will continue till the Fall of Antichrist, but this by the by.
      Your Principles I say appear to me to be wicked, unsound, unorthodox, nay your Doctrine is heretical, and damnable, and your Precepts, the Precepts and Mandates of Earthly and infernal Tyranny.
      And to prove that my apprehensions of it are not illgrounded, I crave leave to offer a few observations.
      1st I think I see in your Doctrine “the Person and office so connected in the Minds of the greatest Part of Mankind,” a Contempt of the greatest Part of Mankind. It is wonderful and lamentable to Behold the Pride and Vanity there is in the great ones of the World. A Man of Learning is sure apt to despise all that he thinks ignorant, a Man of Courage all that he thinks Cowards, a Man of Wit all who are of slower apprehension, a Man of fortune all the poor, nay a Dancing Master all whose Heels are clumsey, and a Beau all who do not dress to finely as himself.
      Now a Court is almost often made up of the learned, rich, Courageous, witty, Dancers, and Beaus. The Consequense is, that all the rest of the World is called by them the Generality, the Herd, Rabble, Mob, common People, Vulgar and such like stuff. Scorn and Contempt and turning up of the Nose is the Consequence of this. The common People they say, are not fit for any thing, but Hewers of Wood &c,—only the discerning few, the Choice Spirits, the better sort say they, are capable of any thing—and they themselves are always the discerning few, the Choice Spirits and better sort. (I am going to trace out the Course of it). These Fleers, and flouts, and sneers and snubbs are often thrown out by them to the People, who being a 1000 to one of them in Number and made of as good Clay as them selves, often return their scorn, with scorn, this soon setts them outragious,—and they presently grow to hate the common People instead of despising them, and Nero shall wish the People had but one Neck that he might strike it off at one blow, Caligula shall swear to tear up all remaining Virtue among the People, and Temerlane and Attilla, Shall glory that they were not Men but the Scourges of God and the Plagues of Mankind. All this hellish Temper, this blasphemous Rant, this numbrous Designs Spring Phylanthrop, from such a Contempt, as you have expressed for the Generality of Mankind.
     